DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/4/2022.
Applicant's election with traverse of the Requirement for Restriction mailed 6/30/2022 in the reply filed on 8/4/2022 is acknowledged.  The traversal is on the ground(s) that all independent claims have been amended such that the common technical feature is not taught in the prior art used to prove the common technical feature is not a special technical feature as it does not make a contribution over the prior art.  This is not found persuasive because while Applicant argues that the claim amendments require the source/drain electrodes and the active layer of the TFT to be in direct contact with a same layer the claim language only requires that the electrodes and active layer are “on” a same layer. As all layers are built up on the buffer layer BFL and barrier layer BRL.  Applicant has defined “on” in the originally filed disclosure to mean directly in physical contact with or with intermediate components [0034].  Thus, the common technical feature is not a special technical as it does not make a contribution over the prior art.
Furthermore, had the amended claim limitation required the source/drain electrodes to be in direct physical contact with a same layer as the active layer this is also not a special technical feature as evidenced by US 2015/0028328 A1 (Ikeda) where the electrodes 209 and active layer 208 are directly on layer 207 Fig.1B; US 2020/0006681 A1 (Kim) where source/drain electrodes IE1, OE1 and active layer SP1 are directly on insulating layer L1 Fig. 7A; US 2018/0088390 A1 (Ohara) where source/drain electrodes 134b/134c and active layer 134d are directly on layer 134e Fig. 5; .
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings make improper use of shading.  The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legi-bility.  Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object.  Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  Solid black or gray shading areas are not permitted, except when used to represent bar graphs or color.  Refer to 37 CFR 1.84(m) and 1.84(h(3)).  See Figure(s) 1, 11, 12.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “a substrate; a buffer layer disposed on the substrate; an active layer disposed on the buffer layer of the display region, the active layer comprising a host section and two lateral sections; and a first source/drain electrode layer disposed on a same layer with the active layer and comprising a first source electrode and a first drain electrode”.  It is unclear if “on a same layer with the active layer” is referring to 1) the electrode layer and active layer are on the buffer layer or 2)  the electrode layer is on a same layer within the device wherein the active layer is part of said layer, or 3) the electrode layer and active layer are on an additional layer which is between the active layer and the buffer layer. The use of the indefinite article “a same layer” implies that “a same layer” is a separate entity than the buffer layer, however the use of “with the active layer” can be interpreted as the “same layer” is with the active layer and not that the active layer is “on” said same layer.  Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reticular” in claim 13 is used by the claim to refer to the shape of the second electrode layer 13 in Fig. 1, while the accepted meaning is “network, or net-like or intricate.” The term is indefinite because the specification does not clearly redefine the term.  Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the purposes of examination, the shape of the second electrode layer will be interpreted as requiring a structure similar to that seen in the cross-sectional view of Fig. 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0355799 A1 (Jeong).

Re claim 9, Jeong teaches an array substrate (thin film transistor substrate Fig. 4), defining a display region (first area DA) and a bending region (bending area BA), comprising: 
a substrate (base substrate 110); 
a buffer layer (buffer layer 115) disposed on the substrate; 
an active layer (first active pattern 120) disposed on the buffer layer of the display region, the active layer comprising a host section (first channel region 121) and two lateral sections (first source region 122 and first drain region 123); and 
a first source/drain electrode layer (source connection electrode 142 and drain connection electrode 143) disposed on a same layer with the active layer (120, 142 and 143 are disposed on 115 as is supported by Applicant’s definition of “on” in the instant application) and comprising a first source electrode (source connection electrode 142) and a first drain electrode (drain connection electrode 143, the first source electrode and the first drain electrode respectively overlap on the two lateral sections of the active layer (Fig. 20).

Re claim 10, Jeong teaches wherein the array substrate comprises: 
an insulation layer (first gate insulation layer 125/second gate insulation layer 135) disposed on the first source/drain electrode layer; 
a gate electrode layer (first gate electrode 131/second gate electrode 141) disposed on the insulation layer; 
an interlayer insulation layer (second insulation interlayer 165) disposed on the gate electrode layer; and 
a second source/drain electrode layer (first source electrode 181, first drain electrode 182 and pixel connection electrode 231) disposed on the interlayer insulation layer, the second source/drain electrode layer connected to the first source/drain electrode layer by a first contact hole (third contact hole CH3 and fourth contact hole CH4) (Fig. 20).

Re claim 11, Jeong teaches wherein an organic photoresist layer (first planarization layer 220 [0107]) is disposed on the substrate of the bending region, and the second source/drain electrode layer is disposed on the organic photoresist layer (Fig. 20).

Re claim 12, Jeong teaches wherein the insulation layer comprises a first insulation layer (first gate insulation layer 125) and a second insulation layer (second gate insulation layer 135); the gate electrode layer comprises a first gate electrode layer (first gate electrode 131) and a second gate electrode layer (second gate electrode 141); the first insulation layer is disposed on the active layer; the first gate electrode layer is disposed on the first insulation layer; the second insulation layer is disposed on the first gate electrode layer; the second gate electrode layer is disposed on the second insulation layer; the interlayer insulation layer is disposed on the second gate electrode layer (Fig. 20).

Re claim 13, Jeong teaches wherein the second source/drain electrode layer is configured to be a reticular structure (see cross sectional images of second electrode structure of Jeong (Fig. 20 right) and the instant application (Fig. 1 right)).

    PNG
    media_image1.png
    463
    767
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    288
    558
    media_image2.png
    Greyscale


Re claim 14, Jeong teaches wherein the display device comprises: a planarization layer (second planarization layer 240) disposed on the interlayer insulation layer and the organic photoresist layer; a pixel electrode layer (first electrode 250) disposed on the planarization layer of the display region, and the pixel electrode layer connected on the second source/drain electrode layer by a second contact hole (contact hole [0110]); and a pixel definition layer (pixel defining layer 260) disposed on the planarization layer on both sides of the pixel electrode layer (Fig. 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0020755 A1 (Yan).

    PNG
    media_image3.png
    257
    506
    media_image3.png
    Greyscale

US 2019/0006521 A1 (Noh)

    PNG
    media_image4.png
    426
    481
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    259
    271
    media_image5.png
    Greyscale

US 2018/0286889 A1 (Yamaguchi)

    PNG
    media_image6.png
    348
    473
    media_image6.png
    Greyscale

US 2017/0317104 A1 (Jeong)

    PNG
    media_image7.png
    445
    582
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812